In an action on two industrial policies of life insurance, identical in terms, judgment of the City Court of Yonkers in favor of plaintiff reversed on the law and the facts and a new trial ordered, with costs to appellant to abide the event. In our opinion (1) the verdict is against the weight of such evidence as was adduced as to whether the insured had received medical treatment for a serious disease or complaint within two years before the policies were issued, (2) the verdict is without support in the evidence in so far as it imports a waiver of the defense of previous rejection of the insured for insurance in respect of both the policies in suit, (3) the trial court erred in charging the jury that there is a presumption of sound health of the insured, and (4) the affidavit purporting to be a proof of death was only a notice of death and as matter of law did not constitute performance of the terms of the policies in that respect. Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ., concur.